Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 6, 14, and 15 objected to because of the following informalities:  “path computation element” should be –PCE--.  Appropriate correction is required.

Claims 7 and 16 objected to because of the following informalities:  “is be” should be –is to be--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9-11, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10, and 19 are rejected for being unclear, thus indefinite. It is unclear whether “a defined track” in claim1 line 5 refers to “the track” in claim 1 lines 6, 9 and 

Claims 2, 11, and 20 are rejected for being unclear, thus indefinite. It is unclear whether applicant intended to claim all three limitations “timeslot, channel offset, and next hop” by using the term “”and”” instead of using the term “”or””.

Claims 9 and 18 are rejected for being unclear, thus indefinite. It is unclear whether “tracks” in claim 9 line 1 refers to the combination of tracks in claim 1 or additional tracks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180213459) in view of Liou (US 2019/0140976) further in view of Kizu (US 20150172186).

Regarding claim 1, Chen teaches a computer implemented method for dynamic track allocation in a network comprising: 
	accessing, at a first network node (Fig 3 “T1”), a first message to be routed to a destination network node ([0047] “signaling packet to Actuator 4 “A4””);
 receiving from a path computation element (PCE) (Fig 5 “PCE”), a defined track (Fig 5 “Track Assignment Message”) from the first network node (Fig 5 “1”) to the destination network node (Fig 5 “3”),
 wherein the track (Fig 5 “Track Assignment Message”)  includes at least the first network node (Fig 5 “1”), the destination network node (Fig 5 “3”), and any intermediate network nodes that provide a path from the first network node to the destination network node(Fig 5 “2”),
 wherein the track comprises one or more allocated link resources to the first network node (Fig 6 “10 TAResp message using ICMP”, [0076] and Table 6 “A Track Allocation Reply Message contains … Timeslot Offset, Channel Offset … the next hop”), 
one or more allocated link resources to any intermediate network nodes (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”), 
and one or more allocated link resources to the destination network node (Fig 6 “6 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”);
 assigning a track identifier to the defined track (Table 4 “The ID of the Track assigned by the PCE”);
 and transmitting the first message from the first network node to the destination network node ([0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions),
 wherein transmitting causes subsequent messages with the same assigned track identifier to be routed through the network along the same route and using the link resources configured by the first message (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen does not teach assigning an expiration time to the defined track;
 appending to the first message;
Liou teaches assigning an expiration time ([0027] “the dynamically allocated bandwidth may be activated for a finite period of time”) to the defined track (Fig 1 “127”, [0032] “The route of path 127 may be determined by routing policies and traffic engineering metrics associated with the virtual links of the path, such as virtual link 135”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Liou. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system ([0025] of Liou).
Liou does not teach appending to the first message.
Kizu teaches appending to the first message (Fig 4 “407”, [0095] “the switch 1 appends a label of the MPLS header to the request packet, stores a user ID into the label of the MPLS header”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the allocated link resources, expiration time, track identifier of Chen and Liou and append them to the message as shown in Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network to prevent adding of additional devices to identify information to route message ([0011] of Kizu).

Regarding claim 10, Chen teaches a system for dynamic track allocation in a network, comprising:
 a plurality of nodes (Fig 2 “6TiSCH Network”), wherein each node comprises:
a) at least one processor ([0009] “LLN device also includes a processor”);
 b) at least one input device ([0037] “LLN device … radio”);
 and c) at least one storage device storing processor-executable instructions ([0070] “it is understood that any or all of the systems, methods and processes described herein may be embodied in the form of computer executable instructions, e.g., program code, stored on a computer-readable storage medium which instructions”) track information (Fig 5 “Track Assignment Message”), and one or more message queues which ([0077] “the Backbone router queues TAReq messages received from LLN devices”),
when executed by the at least one processor ([0097] “The processor is configured to perform the instructions”),
 perform a method including: 
accessing, at a first network node (Fig 3 “T1”), a first message to be routed to a destination network node ([0047] “signaling packet to Actuator 4 “A4””);
  #948927PATENT Attorney Docket No.: TN123 receiving from a path computation element (PCE) (Fig 5 “PCE”), a defined track (Fig 5 “Track Assignment Message”) from the first network node (Fig 5 “1”)  to the destination network node (Fig 5 “3”),
 wherein the track (Fig 5 “Track Assignment Message”) includes at least the first network node (Fig 5 “1”), the destination network node (Fig 5 “3”), and any intermediate network nodes that provide a path from the first network node to the destination network node (Fig 5 “2”),
 wherein the track comprises one or more allocated link resources to the first network node(Fig 6 “10 TAResp message using ICMP”, [0076] and Table 6 “A Track Allocation Reply Message contains … Timeslot Offset, Channel Offset … the next hop”), 
one or more allocated link resources to any intermediate network nodes (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”),
 and one or more allocated link resources to the destination network node; (Fig 6 “6 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”);
assigning a track identifier to the defined track (Table 4 “The ID of the Track assigned by the PCE”);
 and transmitting the first message from the first network node to the destination network node ([0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions),
 wherein transmitting causes subsequent messages with the same assigned track identifier to be routed through the network along the same route and using the link resources configured by the first message (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen does not teach assigning an expiration time to the defined track;
 appending to the first message;
Liou teaches assigning an expiration time ([0027] “the dynamically allocated bandwidth may be activated for a finite period of time”) to the defined track (Fig 1 “127”, [0032] “The route of path 127 may be determined by routing policies and traffic engineering metrics associated with the virtual links of the path, such as virtual link 135”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Liou. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system ([0025] of Liou).
Liou does not teach appending to the first message.
Kizu teaches appending to the first message (Fig 4 “407”, [0095] “the switch 1 appends a label of the MPLS header to the request packet, stores a user ID into the label of the MPLS header”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the allocated link resources, expiration time, track identifier of Chen and Liou and append them to the message as shown in Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network to prevent adding of additional devices to identify information to route message ([0011] of Kizu).


Regarding claim 19, Chen teaches a non-transitory computer readable medium for storing computer instructions that ([0097] “a non-transitory computer-readable or executable storage medium for storing computer-readable or executable instructions”), when executed by at least one processor causes the at least one processor to perform a method for dynamic track allocation [0097] “for allocating a Track in a network. The processor is configured to perform the instructions”), comprising:
accessing, at a first network node (Fig 3 “T1”), a first message to be routed to a destination network node ([0047] “signaling packet to Actuator 4 “A4””);
 receiving from a path computation element (PCE) (Fig 5 “PCE”), a defined track (Fig 5 “Track Assignment Message”) from the first network node (Fig 5 “1”) to the destination network node (Fig 5 “3”),
 wherein the track (Fig 5 “Track Assignment Message”)  includes at least the first network node (Fig 5 “1”), the destination network node (Fig 5 “3”), and any intermediate network nodes that provide a path from the first network node to the destination network node(Fig 5 “2”),
 wherein the track comprises one or more allocated link resources to the first network node (Fig 6 “10 TAResp message using ICMP”, [0076] and Table 6 “A Track Allocation Reply Message contains … Timeslot Offset, Channel Offset … the next hop”), 
one or more allocated link resources to any intermediate network nodes (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”), 
and one or more allocated link resources to the destination network node (Fig 6 “6 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”);
 assigning a track identifier to the defined track (Table 4 “The ID of the Track assigned by the PCE”);
 and transmitting the first message from the first network node to the destination network node ([0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions),
 wherein transmitting causes subsequent messages with the same assigned track identifier to be routed through the network along the same route and using the link resources configured by the first message (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen does not teach assigning an expiration time to the defined track;
 appending to the first message;
Liou teaches assigning an expiration time ([0027] “the dynamically allocated bandwidth may be activated for a finite period of time”) to the defined track (Fig 1 “127” , [0032] “The route of path 127 may be determined by routing policies and traffic engineering metrics associated with the virtual links of the path, such as virtual link 135”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Liou. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system ([0025] of Liou).
Liou does not teach appending to the first message.
Kizu teaches appending to the first message (Fig 4 “407”, [0095] “the switch 1 appends a label of the MPLS header to the request packet, stores a user ID into the label of the MPLS header”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the allocated link resources, expiration time, track identifier of Chen and Liou and append them to the message as shown in Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network to prevent adding of additional devices to identify information to route message ([0011] of Kizu).

Regarding claims 2,11, Chen teaches wherein a link resource is a timeslot ([0036] “LLN device may use different channels in different Timeslots. A single element in the TSCH Slot frame”), channel offset, and next hop destination address on a network node (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”).

Regarding claims 3,12, Chen teaches one or more defined tracks (Fig 5 “Track Assignment Message”, Fig 2 the arrows between “1, 2, 3”).
Chen does not teach wherein the one or more link resources are shared.
However, Liou teaches wherein the one or more link resources are shared (Fig 3 “Public OVPN”, [0050] “OVPN X 350 may source bandwidth from another OVPN, such as a public OVPN 310”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Liou. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system ([0025] of Liou).

Regarding claims 4,13, Chen teaches wherein the first network node (Fig 5 “1”, Fig 6 “LLN Device 1 (Source”), Fig 4A “M2M Terminal Device 18”, [0050] “terminal devices 18, such as LLN Devices”)) is a border router (Fig 4A “M2M Terminal device” can communicate directly with another network “Communication Network 12”) .

Regarding claims 5, 14, Chen teaches wherein the path computational element is not on a network node (Fig 4A “22”, [0050] “the service layer 22 may be a PCE”).


Regarding claims 7, 16, Chen teaches wherein the first message is be assigned a track (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen and Liou does not explicitly teach wherein the first message are queued until link resources are available.
However, Kizu teaches wherein the first message (Fig 4 “401”) are queued until link resources are available (Fig 4 “401 – 407”, [0055] “the switch 1 once stores the packet into a reception buffer included in the switch 1” message is queued till Controller sets up paths in steps 403 – 405) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Liou to incorporate the teachings of Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network ([0011] of Kizu).
	
Regarding claim 20, Chen teaches wherein a link resource is a timeslot ([0036] “LLN device may use different channels in different Timeslots. A single element in the TSCH Slot frame”), channel offset, and next hop destination address on a network node (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”), and one or more defined tracks.
	Chen does not teach wherein the one or more link resources are shared.
	However, Liou teaches wherein the one or more link resources are shared (Fig 3 “Public OVPN”, [0050] “OVPN X 350 may source bandwidth from another OVPN, such as a public OVPN 310”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Liou. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system ([0025] of Liou).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180213459) in view of Liou (US 2019/0140976) further in view of Kizu (US 20150172186) further in view of Gredler (US 20150244628).

Regarding claims 6, 15, Chen teaches wherein the first network node (Fig 5 “1”, Fig 6 “LLN Device 1 (Source”).
The combination of Chen, Liou, and Kizu does not teach comprises a path computation element.
However, Gredler teaches wherein the network node (Fig 8 “Router 200”) comprises a path computation element (Fig 8 “Path Computation Module 238”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Liou and Kizu to incorporate the teachings of Gredler. One of ordinary skill in the art would have been motivated to make this modification in order to allow for reuse of resources to create a more efficient system ([0007] of Gredler).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180213459) in view of Liou (US 2019/0140976) further in view of Kizu (US 20150172186) further in view of Singh (US 10568112).

Regarding claims 8, 17, Chen and Liou does not teach wherein messages are stored in more than one priority queue ([0027] “the dynamically allocated bandwidth may be activated for a finite period of time”).
However, Kizu teaches wherein messages (Fig 4 “401”) are stored in queue (Fig 4 “401 – 407”, [0055] “the switch 1 once stores the packet into a reception buffer included in the switch 1” message is buffered till Controller sets up paths in steps 403 – 405).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Liou to incorporate the teachings of Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network ([0011] of Kizu).
Kizu does not teach more than one priority queue.
However, Singh teaches more than one priority queue (Fig 2 “VEP2 Rx Queue High Priority and “VEP3 Rx Queue Low Priority”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Liou and Kizu to incorporate the teachings of Singh. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system for traffic flow ( col 4 lines 45-50 of Singh).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180213459) in view of Liou (US 2019/0140976) further in view of Kizu (US 20150172186) further in view of Chen (US2017/0273002).

Regarding claims 9, 18, Chen does not teach wherein tracks are timed out according to an assigned expiration time and all track link assignments are retained by all nodes in the defined track until the track has expired.
However, Liou teaches wherein tracks assigned expiration time.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Liou. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system ([0025] of Liou).
	Liou and Kizu does not explicitly teach tracks are timed out, all track link assignments are retained by all nodes in the defined track until the track has expired.
	However, Chen (US2017/0273002) teaches tracks are timed out (Table 9 “The lifetime or duration of the Track. LLN devices can release the resource reserved for a Track when the Track expires”), all track link assignments are retained by all nodes in the defined track until the track has expired (Fig 12 “steps 4, 6, 8 Track Assignment Confirmation”, Table 9 “The lifetime or duration of the Track. LLN devices can release the resource reserved for a Track when the Track expires”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Liou and Kizu to incorporate the teachings of Chen (US2017/0273002). One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of the system by increasing the success rate of reserving track ([0096] of Chen (US2017/0273002) ).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee (US Pub No US20180278458) teaches path computation element that allocates a route with spectrum of each of the links.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on M-Th 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on (571)272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/K.T.F./Examiner, Art Unit 2411


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411